342 S.W.3d 926 (2011)
Walter GARNER, Appellant,
v.
CITY OF KANSAS CITY; Division of Employment Security, Respondents.
No. WD 73128.
Missouri Court of Appeals, Western District.
June 28, 2011.
Walter Garner, Appellant pro se.
Lana K. Torczon, Kansas City, MO, Bart A. Matanic, Jefferson City, MO, for respondent.
Before: GARY D. WITT, P.J., and JAMES E. WELSH and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Appellant Walter Garner was employed by the City of Kansas City from January 20, 2010, until May 27, 2010, when he was discharged. The Labor and Industrial Relations Commission denied Garner's claim for unemployment benefits, concluding that he was discharged for misconduct. Garner appeals. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).